DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Miller; Grant D. et al., US 20140253452 A1], discloses:
“Embodiments include a wireless keyboard having a plurality of keys and a plurality of radio frequency identification (RFID) tags, wherein each of the plurality of RFID tags are coupled to one of the plurality of keys. Each of the RFID tags are configured to transmit a signal when one of the plurality of keys coupled to RFID tag is pressed”, as recited in the abstract.
	Furthermore, the prior art, [Hwang; Richard, US 9600756 B1], discloses:
“A wireless input device comprises a plurality of RFID tag units and keys. Each RFID tag unit is coupled with two conductive wires. Only when the two conductive wires are in a closed-loop status, the RFID tag unit can generate a responsive RF signal corresponding to a scanning signal generated by a host device. Each key is formed with a switching mechanism connectable to the conductive wires of at least one of the RFID tag units. When any one of the keys is pressed, the conductive wires connectable to the pressed key will be switched to the closed-loop status from an open-loop status, and when that pressed key is released, the conductive wires connectable to the released key will be switched back to said open-loop status. Therefore, the wireless input device can be operated without the need of internal electric power”, as recited in the abstract.
change a character of the plurality of characters to the predetermined character to form a customized RFID identifier", in combination with the other recited claim features.

Regarding claims 2-8: 
	Claims 2-8 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 9:
	The prior art, [Miller; Grant D. et al., US 20140253452 A1], discloses:
“Embodiments include a wireless keyboard having a plurality of keys and a plurality of radio frequency identification (RFID) tags, wherein each of the plurality of RFID tags are coupled to one of the plurality of keys. Each of the RFID tags are configured to transmit a signal when one of the plurality of keys coupled to RFID tag is pressed”, as recited in the abstract.
	Furthermore, the prior art, [Hwang; Richard, US 9600756 B1], discloses:
“A wireless input device comprises a plurality of RFID tag units and keys. Each RFID tag unit is coupled with two conductive wires. Only when the two conductive wires are in a closed-loop status, the RFID tag unit can generate a responsive RF signal corresponding to a scanning signal generated by a host device. Each key is formed with a switching mechanism connectable to the conductive wires of at least one of the RFID tag units. When any one of the keys is pressed, the conductive wires connectable to the pressed key will be switched to the closed-loop status from an open-loop status, and when that pressed key is released, the conductive wires connectable to the released key will be switched back to said open-loop status. Therefore, the wireless input device can be operated without the need of internal electric power”, as recited in the abstract.
change characters of the RFID identifier to the predetermined characters to form a customized RFID identifier", in combination with the other recited claim features.

Regarding claim 10:
	Claim 10 depends on claim 9 and is found allowable for least the same reason as discussed above. 

Regarding claim 12:
	The prior art, [Miller; Grant D. et al., US 20140253452 A1], discloses:
“Embodiments include a wireless keyboard having a plurality of keys and a plurality of radio frequency identification (RFID) tags, wherein each of the plurality of RFID tags are coupled to one of the plurality of keys. Each of the RFID tags are configured to transmit a signal when one of the plurality of keys coupled to RFID tag is pressed”, as recited in the abstract.
	Furthermore, the prior art, [Hwang; Richard, US 9600756 B1], discloses:
“A wireless input device comprises a plurality of RFID tag units and keys. Each RFID tag unit is coupled with two conductive wires. Only when the two conductive wires are in a closed-loop status, the RFID tag unit can generate a responsive RF signal corresponding to a scanning signal generated by a host device. Each key is formed with a switching mechanism connectable to the conductive wires of at least one of the RFID tag units. When any one of the keys is pressed, the conductive wires connectable to the pressed key will be switched to the closed-loop status from an open-loop status, and when that pressed key is released, the conductive wires connectable to the released key will be switched back to said open-loop status. Therefore, the wireless input device can be operated without the need of internal electric power”, as recited in the abstract.
change a character of the plurality of characters of the RFI D identifier to the predetermined character to form a customized RFID identifier ", in combination with the other recited claim features.

Regarding claims 13-15: 
	Claims 13-15 depend on claim 12 and are found allowable for at least the same reason as discussed above.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Miller; Grant D. et al., US 20140253452 A1] discloses:
“Embodiments include a wireless keyboard having a plurality of keys and a plurality of radio frequency identification (RFID) tags, wherein each of the plurality of RFID tags are coupled to one of the plurality of keys. Each of the RFID tags are configured to transmit a signal when one of the plurality of keys coupled to RFID tag is pressed”, as recited in the abstract.
	
[Hwang; Richard, US 9600756 B1] discloses:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623